In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Lifson, J.), dated May 6, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff was allegedly injured when, while riding his bicycle, he jumped off a wooden ramp built by the defendant’s now deceased husband.
The defendants established their entitlement to judgment as a matter of law based upon the doctrine of assumption of the risk (see Morgan v State of New York, 90 NY2d 471 [1997]; Turcotte v Fell, 68 NY2d 432 [1986]; Boen v Ski Plattekill, 282 AD2d 563 [2001]). In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the defendant unreasonably increased the inherent risks of injury associated with the infant plaintiff jumping his bike off the subject ramp or whether the infant was unaware of the potential for such risks (cf. Muniz v Warwick School Dist., 293 AD2d 724 [2002]; Boen v Ski Plattekill, supra).
In light of our determination, the plaintiffs’ remaining contentions have been rendered academic. H. Miller, J.P., Santucci, Goldstein and Dillon, JJ., concur.